DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 1, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing member” in claim 1.
The generic term “member” is not further defined by a specific structure; rather only the function of “sealing”. Therefore, the “sealing member” meets the requirements of 35 USC 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Upon inspection of the applicant’s specification, paragraph 39 refers to a mechanical seal (16) as the “sealing member” and recites other embodiments including a packing or oil seal. Accordingly, the “sealing member” will be interpreted as a mechanical seal, a packing seal, or an oil seal and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-227984 to Kurano et al (a machine translation will be referred to herein) in view of US 5,125,795 to Suzuki.
In Reference to Claim 1
Kurano teaches:
	A water pump (P) comprising: 
a support portion (3) provided with a bearing hole (3a) that supports a bearing (1c); 
a rotation shaft (1) which is rotatably supported by the bearing and which passes completely through the bearing hole; 
a pulley (2) which is provided at one end (left side in Figure 1) of the rotation shaft and which is formed in a cylindrical shape with a bottom (not numbered, see annotated Figure 1 below); 

a sealing member (7) placed between the impeller and the bearing, wherein: 
the support portion is provided with a through-hole (not numbered, see annotated Figure 1) capable of causing a space in the bearing hole between the sealing member and the bearing to be in communication with an exterior of the support portion; 
the support portion comprises: 
an annular small-diameter portion (not numbered, see annotated Figure 1) provided with the bearing hole at a center; and 
an annular large-diameter portion (not numbered, see annotated Figure 1) that has a larger diameter of an outer circumference than a diameter of an outer circumference of the small-diameter portion; 
at least a part of the small-diameter portion is located at the pulley side relative     to the large-diameter portion (the small diameter portion extends further left in Figure 1); 
an annular first clearance (not numbered, see annotated Figure 1) is formed between a cylindrical portion (not numbered, see annotated Figure 1) of the pulley and the large-diameter portion (see paragraph 15 and Figure 1).

    PNG
    media_image1.png
    778
    734
    media_image1.png
    Greyscale

Kurano fails to teach:
	A second cylindrical portion is provided on the bottom portion of the pulley, and an annular second clearance is formed between the second cylindrical portion and the small-diameter portion.
Suzuki teaches:
	A water pump comprising a shaft (10) with support portion (2) having a small diameter portion (not numbered, see annotated Figure 22), and a pulley (16, 114) having a first cylindrical portion (not numbered, see annotated Figure 22) and a second cylindrical portion (not numbered, portion of pulley seat 114 supporting the fins 114a, 

    PNG
    media_image2.png
    542
    713
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Kurano by adding a second cylindrical portion having fins which overlaps with the small diameter portion and forms an annular second clearance as taught by Suzuki as both references are directed to shafts and pulleys for water pumps, and for the purpose of improving the ventilation characteristic.
In Reference to Claim 3#
Kurano as modified by Suzuki teaches:

In Reference to Claims 4 and 13#
Kurano as modified by Suzuki teaches:
	The water pumps of claims 1 and 3, wherein the support portion comprises an opposing surface (not numbered, see annotated Figure 1 of Kurano) that faces with the bottom portion of the pulley, and recesses (not numbered, see annotated Figure 1 of Kurano) are formed in the opposing surface in addition to the through hole (see annotated Figure 1 of Kurano below).

    PNG
    media_image3.png
    369
    614
    media_image3.png
    Greyscale

In Reference to Claims 7 and 16#
Kurano as modified by Suzuki teaches:
	The water pumps of claims 4 and 13, wherein a center line of the bearing hole extends in a horizontal direction (left to right in Figure 1 of Kurano) and some of the .

Claims 2, 5, 8-10, 12, 14, and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-227984 to Kurano as modified by US 5,125,795 to Suzuki as applied to claims 1, 4, and 13 above, and further in view of case law.
In Reference to Claim 2#
Kurano as modified by Suzuki teaches:
	The water pumps of claim 1, wherein a dimension in an axial direction in which the cylindrical portion of the pulley and the large diameter portion of the support portion overlap with each other is defined as a first dimension (not numbered, see Figure 1 of Kurano);
	a dimension in the axial direction in which the second cylindrical portion and the small-diameter portion of the support portion overlap with each other is defined as a second dimension (see annotated Figure 22 of Suzuki with the rejection of claim 1, the overlap is where the “second annular clearance” is labelled).
Kurano as modified by Suzuki fails to teach:
	The first dimension is shorter than the second dimension. Since the dimensions are measured from different prior art, their relative dimensions cannot be compared.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Kurano teaches the first dimension and Suzuki teaches the second dimension of the respective overlaps. Upon inspection of the applicant’s specification, paragraph 64 describes the first dimension as being shorter than the second dimension, but does not show any criticality for their relative sizes. Paragraph 64, lines 4-6 explain how a reduction of the first dimension affects the dust likely to be ejected, but this describes the overall length of first dimension, and not a comparison of the first dimension to the second dimension. The first dimension being shorter than the second dimension appears to be a design choice.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Kurano as modified by Suzuki by sizing the first dimension to be shorter than the second dimension in view of case law and which would yield a predictable result. In this case, the predictable result would be a water pump having a pulley where the radially outermost cylindrical portion is shorter than a radially inner cylindrical portion.
In Reference to Claim 8#

	The water pump of claim 2, wherein a dimension of the second clearance in a radial direction is designed so as to decrease toward the impeller with reference to a direction in which a center line of the bearing hole extends. The small diameter portion of Kurano is angled such that the diameter increases in the direction toward the impeller (left to right in Figure 1 of Kurano). Therefore, the second clearance would decrease in the direction toward the impeller.
In Reference to Claim 9#
Kurano as modified by Suzuki and case law teaches:
	The water pumps of claim 2, wherein the support portion comprises an opposing surface (not numbered, see annotated Figure 1 of Kurano) that faces with the bottom portion of the pulley, and recesses (not numbered, see annotated Figure 1 of Kurano) are formed in the opposing surface in addition to the through hole (see annotated Figure 1 of Kurano with the rejection of claim 4 above).
In Reference to Claims 5, 10, and 14#
Kurano as modified by Suzuki and case law teaches:
	The water pumps of claims 4, 9, and 13, wherein the large diameter portion surrounds the small diameter portion; with reference to a radial direction, the large-diameter portion has a thickness and the small-diameter portion has a thickness; and the recess is formed by a space between the small diameter portion and the large diameter portion (see Figure 1 of Kurano). 
Kurano as modified by Suzuki fails to teach:

The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Kurano teaches both the large-diameter portion and small-diameter portion have a thickness. The size of the thickness does not appear to affect the performance of the pump, but rather appears to be a design choice. Paragraph 28 of the applicant’s specification describes the relative thicknesses and explains the benefits of a large recess; however, the size of the recess is determined by the separation of the portions rather than their thicknesses. The applicant has not shown criticality for the claimed relative sizes of the thicknesses.

In Reference to Claims 12 and 17#
Kurano as modified by Suzuki and case law teaches:
	The water pumps of claims 5 and 9, wherein a center line of the bearing hole extends in a horizontal direction (left to right in Figure 1 of Kurano) and some of the recesses formed in the opposing surface are located upwardly relative to an upper end of the bearing (see Figure 1 of Kurano).

Claims 6, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-227984 to Kurano as modified by US 5,125,795 to Suzuki and case law as applied to claims 5, 10, and 14 above, and further in view of CN 1348066 to Asano et al (a machine translation will be referred to herein).
In Reference to Claims 6, 11, and 15
Kurano as modified by Suzuki and case law teaches:
	The water pumps of claims 5, 10, and 14, comprising the small-diameter portion having an outer circumference (radially outer surface) and the large-diameter portion having an inner circumference (radially inner surface).
Kurano as modified by Suzuki and case law fails to teach:

Asano teaches:
	A water pump comprising a shaft (12) with a support portion (2) having a small-diameter portion (4) having an outer circumference (radially outer surface) and a large-diameter portion (7) having an inner circumference (radially inner surface), wherein a plurality of ribs (C1-C4) is formed from the outer circumference to the inner circumference (see page 4, lines 4-7 and Figures 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Kurano as modified by Suzuki and case law by adding a plurality of ribs between the small-diameter portion and the large-diameter portion as taught by Arano as both references are directed to water pumps having support portions, and for the purpose of increasing the strength of the support portion.
In Reference to Claim 18#
Kurano as modified by Suzuki, case law, and Arano teaches:
	The water pump of claim 6, wherein a center line of the bearing hole extends in a horizontal direction (left to right in Figure 1 of Kurano) and some of the recesses formed in the opposing surface are located upwardly relative to an upper end of the bearing (see Figure 1 of Kurano).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,719,522 to Yamamoto teaches a water pump having a pulley attached to a shaft, wherein the pulley has a first cylindrical portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799